
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3269
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 3, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Securities Exchange Act of
		  1934 to provide shareholders with an advisory vote on executive compensation
		  and to prevent perverse incentives in the compensation practices of financial
		  institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate and Financial Institution
			 Compensation Fairness Act of 2009.
		2.Shareholder vote on executive compensation
			 disclosuresSection 14 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end
			 the following new subsection:
			
				(i)Annual shareholder approval of executive
				compensation
					(1)Annual voteAny proxy or consent or authorization (the
				solicitation of which is subject to the rules of the Commission pursuant to
				subsection (a)) for an annual meeting of the shareholders to elect directors
				(or a special meeting in lieu of such meeting) where proxies are solicited in
				respect of any security registered under section 12 occurring on or after the
				date that is 6 months after the date on which final rules are issued under
				paragraph (4), shall provide for a separate shareholder vote to approve the
				compensation of executives as disclosed pursuant to the Commission’s
				compensation disclosure rules for named executive officers (which disclosure
				shall include the compensation committee report, the compensation discussion
				and analysis, the compensation tables, and any related materials, to the extent
				required by such rules). The shareholder vote shall not be binding on the
				issuer or the board of directors and shall not be construed as overruling a
				decision by such board, nor to create or imply any additional fiduciary duty by
				such board, nor shall such vote be construed to restrict or limit the ability
				of shareholders to make proposals for inclusion in such proxy materials related
				to executive compensation.
					(2)Shareholder approval of golden parachute
				compensation
						(A)DisclosureIn any proxy or consent solicitation
				material (the solicitation of which is subject to the rules of the Commission
				pursuant to subsection (a)) for a meeting of the shareholders occurring on or
				after the date that is 6 months after the date on which final rules are issued
				under paragraph (4), at which shareholders are asked to approve an acquisition,
				merger, consolidation, or proposed sale or other disposition of all or
				substantially all the assets of an issuer, the person making such solicitation
				shall disclose in the proxy or consent solicitation material, in a clear and
				simple form in accordance with regulations to be promulgated by the Commission,
				any agreements or understandings that such person has with any named executive
				officers of such issuer (or of the acquiring issuer, if such issuer is not the
				acquiring issuer) concerning any type of compensation (whether present,
				deferred, or contingent) that is based on or otherwise relates to the
				acquisition, merger, consolidation, sale, or other disposition of all or
				substantially all of the assets of the issuer and the aggregate total of all
				such compensation that may (and the conditions upon which it may) be paid or
				become payable to or on behalf of such executive officer.
						(B)Shareholder approvalAny proxy or consent or authorization
				relating to the proxy or consent solicitation material containing the
				disclosure required by subparagraph (A) shall provide for a separate
				shareholder vote to approve such agreements or understandings and compensation
				as disclosed, unless such agreements or understandings have been subject to a
				shareholder vote under paragraph (1). A vote by the shareholders shall not be
				binding on the issuer or the board of directors of the issuer or the person
				making the solicitation and shall not be construed as overruling a decision by
				any such person or issuer, nor to create or imply any additional fiduciary duty
				by any such person or issuer.
						(3)Disclosure of votesEvery institutional investment manager
				subject to section 13(f) shall report at least annually how it voted on any
				shareholder vote pursuant to paragraphs (1) or (2) of this section, unless such
				vote is otherwise required to be reported publicly by rule or regulation of the
				Commission.
					(4)RulemakingNot later than 6 months after the date of
				the enactment of the Corporate and Financial
				Institution Compensation Fairness Act of 2009, the Commission
				shall issue final rules to implement this subsection.
					(5)Exemption authorityThe Commission may exempt certain
				categories of issuers from the requirements of this subsection, where
				appropriate in view of the purpose of this subsection. In determining
				appropriate exemptions, the Commission shall take into account, among other
				considerations, the potential impact on smaller reporting
				issuers.
					.
		3.Compensation committee
			 independence
			(a)Standards relating to compensation
			 committeesThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
			 section 10A the following new section:
				
					10B.Standards relating to compensation
				committees
						(a)Commission rules
							(1)In generalEffective not later than 9 months after the
				date of enactment of the Corporate and Financial Institution Compensation
				Fairness Act of 2009, the Commission shall, by rule, direct the national
				securities exchanges and national securities associations to prohibit the
				listing of any class of equity security of an issuer that is not in compliance
				with the requirements of any portion of subsections (b) through (f).
							(2)Opportunity to cure defectsThe rules of the Commission under paragraph
				(1) shall provide for appropriate procedures for an issuer to have an
				opportunity to cure any defects that would be the basis for a prohibition under
				paragraph (1) before the imposition of such prohibition.
							(3)Exemption authorityThe Commission may exempt certain
				categories of issuers from the requirements of subsections (b) through (f),
				where appropriate in view of the purpose of this section. In determining
				appropriate exemptions, the Commission shall take into account, among other
				considerations, the potential impact on smaller reporting issuers.
							(b)Independence of compensation
				committees
							(1)In generalEach member of the compensation committee
				of the board of directors of the issuer shall be independent.
							(2)CriteriaIn order to be considered to be independent
				for purposes of this subsection, a member of a compensation committee of an
				issuer may not, other than in his or her capacity as a member of the
				compensation committee, the board of directors, or any other board committee
				accept any consulting, advisory, or other compensatory fee from the
				issuer.
							(3)Exemption authorityThe Commission may exempt from the
				requirements of paragraph (2) a particular relationship with respect to
				compensation committee members, where appropriate in view of the purpose of
				this section.
							(4)DefinitionAs used in this section, the term
				compensation committee means—
								(A)a committee (or equivalent body)
				established by and amongst the board of directors of an issuer for the purpose
				of determining and approving the compensation arrangements for the executive
				officers of the issuer; and
								(B)if no such committee exists with respect to
				an issuer, the independent members of the entire board of directors.
								(c)Independence standards for compensation
				consultants and other committee advisorsAny compensation consultant or other
				similar adviser to the compensation committee of any issuer shall meet
				standards for independence established by the Commission by regulation.
						(d)Compensation Committee authority relating
				to compensation consultants
							(1)In generalThe compensation committee of each issuer,
				in its capacity as a committee of the board of directors, shall have the
				authority, in its sole discretion, to retain and obtain the advice of a
				compensation consultant meeting the standards for independence promulgated
				pursuant to subsection (c), and the compensation committee shall be directly
				responsible for the appointment, compensation, and oversight of the work of
				such independent compensation consultant. This provision shall not be construed
				to require the compensation committee to implement or act consistently with the
				advice or recommendations of the compensation consultant, and shall not
				otherwise affect the compensation committee’s ability or obligation to exercise
				its own judgment in fulfillment of its duties.
							(2)DisclosureIn any proxy or consent solicitation
				material for an annual meeting of the shareholders (or a special meeting in
				lieu of the annual meeting) occurring on or after the date that is 1 year after
				the date of enactment of the Corporate and Financial Institution Compensation
				Fairness Act of 2009, each issuer shall disclose in the proxy or consent
				material, in accordance with regulations to be promulgated by the Commission
				whether the compensation committee of the issuer retained and obtained the
				advice of a compensation consultant meeting the standards for independence
				promulgated pursuant to subsection (c).
							(3)RegulationsIn promulgating regulations under this
				subsection or any other provision of law with respect to compensation
				consultants, the Commission shall ensure that such regulations are
				competitively neutral among categories of consultants and preserve the ability
				of compensation committees to retain the services of members of any such
				category.
							(e)Authority To engage independent counsel and
				other advisorsThe
				compensation committee of each issuer, in its capacity as a committee of the
				board of directors, shall have the authority, in its sole discretion, to retain
				and obtain the advice of independent counsel and other advisers meeting the
				standards for independence promulgated pursuant to subsection (c), and the
				compensation committee shall be directly responsible for the appointment,
				compensation, and oversight of the work of such independent counsel and other
				advisers. This provision shall not be construed to require the compensation
				committee to implement or act consistently with the advice or recommendations
				of such independent counsel and other advisers, and shall not otherwise affect
				the compensation committee’s ability or obligation to exercise its own judgment
				in fulfillment of its duties.
						(f)FundingEach issuer shall provide for appropriate
				funding, as determined by the compensation committee, in its capacity as a
				committee of the board of directors, for payment of compensation—
							(1)to any compensation consultant to the
				compensation committee that meets the standards for independence promulgated
				pursuant to subsection (c), and
							(2)to any independent counsel or other adviser
				to the compensation
				committee.
							.
			(b)Study and review required
				(1)In generalThe Securities and Exchange Commission
			 shall conduct a study and review of the use of compensation consultants meeting
			 the standards for independence promulgated pursuant to section 10B(c) of the
			 Securities Exchange Act of 1934 (as added by subsection (a)), and the effects
			 of such use.
				(2)Report to CongressNot later than 2 years after the rules
			 required by the amendment made by this section take effect, the Commission
			 shall submit a report to the Congress on the results of the study and review
			 required by this paragraph.
				4.Enhanced compensation structure reporting
			 to reduce perverse incentives
			(a)Enhanced disclosure and reporting of
			 compensation arrangements
				(1)In generalNot later than 9 months after the date of
			 enactment of this Act, the appropriate Federal regulators jointly shall
			 prescribe regulations to require each covered financial institution to disclose
			 to the appropriate Federal regulator the structures of all incentive-based
			 compensation arrangements offered by such covered financial institutions
			 sufficient to determine whether the compensation structure—
					(A)is aligned with sound risk
			 management;
					(B)is structured to account for the time
			 horizon of risks; and
					(C)meets such other criteria as the
			 appropriate Federal regulators jointly may determine to be appropriate to
			 reduce unreasonable incentives offered by such institutions for employees to
			 take undue risks that—
						(i)could threaten the safety and soundness of
			 covered financial institutions; or
						(ii)could have serious adverse effects on
			 economic conditions or financial stability.
						(2)Rules of constructionNothing in this subsection shall be
			 construed as requiring the reporting of the actual compensation of particular
			 individuals. Nothing in this subsection shall be construed to require a covered
			 financial institution that does not have an incentive-based payment arrangement
			 to make the disclosures required under this subsection.
				(b)Prohibition on certain compensation
			 arrangementsNot later than 9
			 months after the date of enactment of this Act, and taking into account the
			 factors described in subparagraphs (A), (B), and (C) of subsection (a)(1), the
			 appropriate Federal regulators shall jointly prescribe regulations that
			 prohibit any incentive-based payment arrangement, or any feature of any such
			 arrangement, that the regulators determine encourages inappropriate risks by
			 covered financial institutions that—
				(1)could threaten the safety and soundness of
			 covered financial institutions; or
				(2)could have serious adverse effects on
			 economic conditions or financial stability.
				(c)EnforcementThe provisions of this section shall be
			 enforced under section 505 of the Gramm-Leach-Bliley Act and, for purposes of
			 such section, a violation of this section shall be treated as a violation of
			 subtitle A of title V of such Act.
			(d)DefinitionsAs used in this section—
				(1)the term appropriate Federal
			 regulator means—
					(A)the Board of Governors of the Federal
			 Reserve System;
					(B)the Office of the Comptroller of the
			 Currency;
					(C)the Board of Directors of the Federal
			 Deposit Insurance Corporation;
					(D)the Director of the Office of Thrift
			 Supervision;
					(E)the National Credit Union Administration
			 Board;
					(F)the Securities and Exchange Commission;
			 and
					(G)the Federal Housing Finance Agency;
			 and
					(2)the term covered financial
			 institution means—
					(A)a depository institution or depository
			 institution holding company, as such terms are defined in section 3 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813);
					(B)a broker-dealer registered under section 15
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o);
					(C)a credit union, as described in section
			 19(b)(1)(A)(iv) of the Federal Reserve Act;
					(D)an investment advisor, as such term is
			 defined in section 202(a)(11) of the Investment Advisers Act of 1940 (15 U.S.C.
			 80b–2(a)(11));
					(E)the Federal National Mortgage
			 Association;
					(F)the Federal Home Loan Mortgage Corporation;
			 and
					(G)any other financial institution that the
			 appropriate Federal regulators, jointly, by rule, determine should be treated
			 as a covered financial institution for purposes of this section.
					(e)Exemption for certain financial
			 institutionsThe requirements
			 of this section shall not apply to covered financial institutions with assets
			 of less than $1,000,000,000.
			(f)LimitationNo regulation promulgated pursuant to this
			 section shall be allowed to require the recovery of incentive-based
			 compensation under compensation arrangements in effect on the date of enactment
			 of this Act, provided such compensation agreements are for a period of no more
			 than 24 months. Nothing in this Act shall prevent or limit the recovery of
			 incentive-based compensation under any other applicable law.
			(g)GAO Study
				(1)Study required
					(A)In generalThe Comptroller General of the United
			 States shall carry out a study to determine whether there is a correlation
			 between compensation structures and excessive risk taking.
					(B)Factors to considerIn carrying out the study required under
			 subparagraph (A), the Comptroller General shall—
						(i)consider compensation structures used by
			 companies from 2000 to 2008; and
						(ii)compare companies that failed, or nearly
			 failed but for government assistance, to companies that remained viable
			 throughout the housing and credit market crisis of 2007 and 2008, including the
			 compensation practices of all such companies.
						(C)Determining companies that failed or nearly
			 failedIn determining whether
			 a company failed, or nearly failed but for government assistance, for purposes
			 of subparagraph (B)(ii), the Comptroller General shall focus on—
						(i)companies that received exceptional
			 assistance under the Troubled Asset Relief Program under title I of the
			 Emergency Economic Stabilization Act of 2009 (12 U.S.C. 5211 et seq.) or other
			 forms of significant government assistance, including under the Automotive
			 Industry Financing Program, the Targeted Investment Program, the Asset
			 Guarantee Program, and the Systemically Significant Failing Institutions
			 Program;
						(ii)the Federal National Mortgage
			 Association;
						(iii)the Federal Home Loan Mortgage Corporation;
			 and
						(iv)companies that participated in the Security
			 and Exchange Commission’s Consolidated Supervised Entities Program as of
			 January 2008.
						(2)ReportNot later than the end of the 1-year period
			 beginning on the date of the enactment of this Act, the Comptroller General
			 shall issue a re-port to the Congress containing the
			 results of the study required under paragraph (1).
				
	
		
			Passed the House of
			 Representatives July 31, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
